Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Richter on 10/26/21.
The application has been amended as follows: 
Claim 1, Line 6, “…in the form of a piston ring is provided, which in a damping position reduces the…”
Claim 1, Line 7, “…cross-section of the at least one for channel (9)
Claim 1, Line 8, “…direction in order to generate increased damping forces, and when the piston moves in a first…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/M.J.S/Examiner, Art Unit 3677